904 F.2d 702Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.ZURICH INSURANCE COMPANY, Plaintiff-Appellee,v.UPTOWNER INNS INCORPORATED, Defendant-Appellant.
No. 90-2020.
United States Court of Appeals, Fourth Circuit.
Submitted:  April 30, 1990.Decided:  May 29, 1990.

Appeal from the United States District Court for the Southern District of West Virginia, at Huntington.  Robert J. Staker, District Judge.  (CA-87-13-3).
William D. Levine, Huntington, W.Va., for appellant.
Thomas J. Hurney, Jr., W.T. Shaffer, Jackson & Kelly, Charleston, W.Va., for appellee.
S.D.W.Va.
AFFIRMED.
Before MURNAGHAN, SPROUSE and CHAPMAN, Circuit Judges.
PER CURIAM:


1
Uptowner Inns, Inc.  (Uptowner) appeals the district court's grant of summary judgment to Zurich Insurance Company (Zurich) in a declaratory judgment action.  Zurich initiated the action to determine the scope of coverage of an insurance policy issued by it to Uptowner.  Our review of the record and the briefs discloses that this appeal is without merit.  The policy in issue is not ambiguous and clearly excludes coverage for any liability which Uptowner may face in a state action arising out of conduct of an intoxicated patron of a tavern operated by Uptowner.  Accordingly, we affirm on the reasoning of the district court.  Zurich Insurance Co. v. Uptowner Inns, Inc., C/A No. 87-13-3 (S.D.W.Va. Jan. 4, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and oral argument would not aid the decisional process.

AFFIRMED